EXHIBIT 1 SCHEDULE 13D JOINT FILING AGREEMENT In accordance with the requirements of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, and subject to the limitations set forth therein, the parties set forth below agree to jointly file the Schedule 13D (including amendments thereto) to which this joint filing agreement is attached, and further agree that this Joint Filing Agreement be included as an exhibit to such joint filing. In evidence thereof, the undersigned, being duly authorized, have executed this Joint Filing Agreement this 3rd day of January 2012. COR SECURITIES HOLDINGS INC. By: /s/ Steven Sugarman Name: Steven Sugarman Title: Chief Executive Officer COR CAPITAL LLC By: /s/ Steven Sugarman Name: Steven Sugarman Title:Managing Member COR EQUITY INCOME FUND LP By: COR CAPITAL LLC, its General Partner By: /s/ Steven Sugarman Name: Steven Sugarman Title: Managing Member /s/ Steven Sugarman STEVEN SUGARMAN SIGNATURES FOR JOINT FILING AGREEMENT (cont’d) ST. CLOUD CAPITAL PARTNERS II, L.P. By: By: SCGP II, LLC, its General Partner /s/ Marshall Geller Name: Marshall S. Geller Title: Managing Member SCGP II, LLC By: /s/ Marshall Geller Name: Marshall S. Geller Title: Managing Member /s/ Marshall Geller MARSHALL S. GELLER
